DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.

 Response to Amendment
	Applicant’s amendment to the claims filed November 8, 2021 has been entered.  Claim 5 is currently amended.  Claim 10 is new.  Claims 1-4, 8 and 9 have been canceled.

Claim Objections
Claim 5 is objected to because of the following informalities:  at line 1 “polytheylene” should be - - polyethylene - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 5-7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites the total draft ratio is “greater than 1700” and claim 10 recites the total draft ratio is “greater than 2500”.  The specification does not reasonably convey possession of these ranges.  The instant specification discloses total draft ratios ranging from 1760 to 2560.  This disclosed range is considerably narrower than the claimed ranges.  For instance 1760 does not disclose or suggest a value as low as 1700 and the range 1760-2560 does not disclose or suggest higher values such as 3000, 3500 or 5000. The rejection may be overcome by pointing to the location in the specification where support for the values may be found.  Otherwise, the claims should be amended to remove the new matter. Claims 6 and 7 are rejected as dependent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Prickett et al. (US 2014/0165251) as evidenced by the instant application, published as US 2020/0071852.
Regarding claims 5-7 and 10, Prickett et al. teach a cut resistant polyethylene fiber (Abstract; paragraphs [0004], [0008], Table 3) having tenacities ranging from less than 25 gf/d, prima facie obvious.  Further, product by process claims are not limited to the process utilized to produce the product (see MPEP 2113). 
As to the cut resistance of the fiber having a rating of 10 or more based on EN 388 standards, the instant specification suggests that ultrahigh molecular weight polyethylene fibers have “excellent strength” and “excellent cut resistance” (paragraphs [0005] and [0006] of the published application), but that such fibers are known to be stiff.  The instant application suggests that the intent of the invention is to achieve relatively high cut resistance while achieving low stiffness and then proceeds to do so with molecular weights that are lower than ultrahigh molecular weight polyethylene (paragraph [0023] of the published application) in order to achieve low stiffness and a desired cut resistance.  By contrast, Prickett et al. utilize ultrahigh molecular weight polyethylene to form a cut resistant fiber (Abstract; paragraphs [0004]) that has the same cut resistance performance as prior ultrahigh molecular weight polyethylene fibers (paragraph [0011]; paragraph [0051] and Table 3 showing relative cut resistance between molecular weights greater than 1 million and less than 500,000), but is able to make it less stiff and more comfortable than prior ultrahigh molecular weight polyethylene fibers (paragraphs [0004], [0008]).  As such, Prickett et al. is understood to solve the stiffness problem of ultrahigh molecular weight polyethylene fibers while maintaining the cut resistance of the material.  Taken in context, this is understood to mean the cut resistance is at least as good as the cut resistance set forth in the instant specification. As such, the rejection of the claims is understood to be proper even though Prickett et al. produce the fiber by a different process.  
.   

Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Prickett et al. (US 2014/0165251) in view of Shen et al. (US 2017/0058431) as evidenced by the EN388 Expert Guide and the instant application, published as US 2020/0071852. Note: this is an alternative rejection of claims 5-7 and 10 based upon Prickett et al.
Regarding claims 5-7 and 10, Prickett et al. teach a cut resistant polyethylene fiber (Abstract; paragraphs [0004], [0008], Table 3) having tenacities ranging from less than 25 gf/d, to less than 18 gf/d (paragraphs [0027] and [0048]) and elongation at break values ranging from 4% to 15% (paragraph [0024]; claim 6; Abstract).  As such, Prickett et al. discloses values of tenacity and elongation at break/max strain that overlap the claimed range.  As the stiffness index is calculated from these two values, Prickett et al. disclose stiffness index values that also overlap the claimed range (e.g. a tenacity of 20 gf/d and an elongation at break/max strain of 10% equals a stiffness index of 2.0).  Overlapping ranges are prima facie obvious.  Further, product by process claims are not limited to the process utilized to produce the product (see MPEP 2113). 
As to the cut resistance of the fiber having a rating of 10 or more based on EN 388 standards, the instant specification suggests that ultrahigh molecular weight polyethylene has “excellent strength” and “excellent cut resistance” (paragraphs [0005] and [0006] of the published application), but that such fibers are known to be too stiff.  The instant application suggests that the intent of the invention is to achieve relatively high cut resistance while achieving low stiffness and then proceeds to do so with molecular weights that are lower than ultrahigh molecular weight polyethylene (paragraph [0023] of the published application) in order 
However, Shen et al. disclose an analogous ultrahigh molecular weight polyethylene fiber that has its cut resistance improved to a level 5 by the inclusion of ultrafine micropowder (Abstract; paragraphs [0010], [0013], [0019], [0030] and [0049]) and the EN-388 Expert Guide provides evidence that a level 5 rating corresponds to a rating/index value of 20 or more (page 3).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Prickett et al. and Shen et al. and to have added ultrafine micropowder to the fiber of Prickett et al., as suggested by Shen et al., for the purpose, as suggested by Shen et al., of further improving the cut resistance of the fiber.  In the combination, an ultrahigh polyethylene fiber having a stiffness of less than 2.5 and a cut-resistance rating of more than 10 is suggested.
Since Prickett et al. require an ultrahigh molecular weight polyethylene to produce their fiber, the rejection based upon Prickett et al. may be overcome by limiting the weight average molecular weight of the polyethylene utilized in the fiber to 200,000 or less, as supported by paragraph [0023] of the published application.   
Response to Arguments
Applicant’s arguments filed November 8, 2021 have been fully considered.  The amendment to the claims has necessitated new section 112 rejections as set forth above.  Applicant’s arguments regarding Wu et al. have been fully considered and they are persuasive. Wu et al. disclose a method that similar to the disclosed method, but with much lower draw ratios.  One of ordinary skill would not expect such different draw ratios to render the same product.  As such, the evidence of record no longer supports a rejection based upon Wu et al.  Applicant’s arguments regarding Prickett et al. have been fully considered, but they are not persuasive.  Prickett et al. teach values of tenacity and max strain which overlap the claimed and disclosed ranges.  As such, Prickett et al. teach values of stiffness that overlap the claimed range.  Further, Prickett et al. utilize ultrahigh molecular weight polyethylene.  For the reasons set forth above, even though the method of Prickett et al. does not utilize draft ratios greater than 1700 as claimed, the cut-resistance rating is still understood to be met by Prickett et al.  Further, in the alternative, Shen et al. is combined with Prickett et al. and disclose an analogous ultrahigh molecular weight polyethylene fiber that has its cut resistance improved to a level 5 by the inclusion of ultrafine micropowder (Abstract; paragraphs [0010], [0013], [0019], [0030] and [0049]) and the EN-388 Expert Guide provides evidence that a level 5 rating corresponds to a rating/index value of 20 or more (page 3). As such, the evidence of record supports a conclusion that the prior art based on Prickett et al. discloses a polyethylene fiber having the same claimed cut-resistance of greater than 10 or greater than 10.5 (claim 10) and that renders the stiffness index prima facie obvious (see MPEP 2144.05 regarding overlapping ranges).  As such, and absent persuasive evidence to the contrary, the examiner maintains the claims would need to be further amended to overcome the teaching based upon Prickett et al.
Since Prickett et al. require an ultrahigh molecular weight polyethylene to produce their fiber, the rejection based upon Prickett et al. may be overcome by limiting the weight average 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742